


109 HR 5529 IH: Trade Law Reform Act of

U.S. House of Representatives
2006-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5529
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2006
			Mr. English of
			 Pennsylvania (for himself and Ms.
			 Hart) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend United States trade laws to address more
		  effectively import crises, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Trade Law Reform Act of
			 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—AMENDMENTS TO TITLE VII
				OF THE TARIFF ACT OF 1930
					Sec. 101. Captive production.
					Sec. 102. Price.
					Sec. 103. Vulnerability of industry; cumulation.
					Sec. 104. Causal relationship between imports and
				injury.
					Sec. 105. Prevention of circumvention.
					Sec. 106. Perishable agricultural products.
					Sec. 107. Export price and constructed export
				price.
					Sec. 108. Drawback adjustment in antidumping cases.
					Sec. 109. Expedited remedy where persistent dumping is
				present.
					Sec. 110. Countervailable subsidy.
					Sec. 111. New shipper review.
					Sec. 112. Valuing freight for inputs in nonmarket economy
				country antidumping calculations.
					Sec. 113. Revocation of nonmarket economy country
				status.
					Sec. 114. Effective date.
					Title II—SAFEGUARD AMENDMENTS
					Sec. 201. Amendments to chapter
				1 of title II
				of the Trade Act of 1974.
					Title III—INTERNATIONAL TRADE NEGOTIATIONS
					Sec. 301. Negotiating objectives regarding trade remedy
				laws.
					Sec. 302. Consultations and assessments regarding trade
				Agreements.
					Sec. 303. Effective date.
					Title IV—CONGRESSIONAL ADVISORY COMMISSION ON WTO DISPUTE
				SETTLEMENT
					Sec. 401. Short title.
					Sec. 402. Congressional findings and purpose.
					Sec. 403. Establishment of Commission.
					Sec. 404. Duties of the Commission.
					Sec. 405. Powers of the Commission.
					Sec. 406. Report by United States Trade
				Representative.
					Sec. 407. Definitions.
					Sec. 408. Effective date.
					Title V—STEEL IMPORT LICENSING AND MONITORING
					Sec. 501. Maintenance and expansion of steel import licensing
				and monitoring program.
					Title VI—MISCELLANEOUS PROVISIONS
					Sec. 601. Construction.
					Sec. 602. Application to goods from Canada and
				Mexico.
					Sec. 603. Participation in WTO panel proceedings.
				
			IAMENDMENTS TO
			 TITLE VII OF THE TARIFF ACT OF 1930
			101.Captive
			 productionSection
			 771(7)(C)(iv) of the Tariff Act of
			 1930 (19 U.S.C. 1677(7)(C)(iv)) is amended to read as
			 follows:
				
					(iv)Captive
				productionIf domestic producers transfer internally, including
				to affiliated persons as defined in paragraph (33), significant production of
				the domestic like product for the production of a downstream article and sell
				significant production of the domestic like product in the merchant market,
				then the Commission, in determining market share and the factors affecting
				financial performance set forth in clause (iii), shall focus primarily on the
				merchant market for the domestic like
				product.
					.
			102.PriceSection 771(7)(C)(ii) of the
			 Tariff Act of 1930 (19 U.S.C.
			 1677(7)(C)(ii)) is amended by adding at the end the following flush
			 sentence:
				
					The Commission
				shall not conclude that imports of the subject merchandise do not have a
				significant effect on prices merely because of the volume of imports of the
				subject
				merchandise.
					.
			103.Vulnerability
			 of industry; cumulation
				(a)VulnerabilitySection 771(7)(C)(iii) of the
			 Tariff Act of 1930 (19 U.S.C.
			 1677(7)(C)(iii)) is amended in the last sentence by striking the period at the
			 end and inserting , including whether the industry is vulnerable to the
			 effects of imports of the subject merchandise..
				(b)CumulationSection
			 771(7)(G)(i) of the Tariff Act of
			 1930 (19 U.S.C. 1677(7)(G)(i)) is amended to read as follows:
					
						(i)In generalFor purposes
				of clauses (i) and (ii) of subparagraph (C), and subject to clause (ii), the
				Commission shall cumulatively assess the volume and effect of imports of the
				subject merchandise from all countries subject to petitions filed under section
				702(b) or 732(b), or subject to investigations initiated under 702(a) or
				732(a), if such petitions were filed, or such investigations were initiated,
				within 90 days before the date on which the Commission is required to make its
				final injury determination, and if such imports compete with each other and
				with the domestic like product in the United States
				market.
						.
				104.Causal
			 relationship between imports and injurySection 771(7)(E)(ii) of the
			 Tariff Act of 1930 (19 U.S.C.
			 1677(7)(E)(ii)) is amended by adding at the end the following: The
			 Commission need not determine the significance of imports of the subject
			 merchandise relative to other economic factors..
			105.Prevention of
			 circumventionSection 781(c)
			 of the Tariff Act of 1930 (19 U.S.C.
			 1677j(c)) is amended by adding at the end the following new paragraph:
				
					(3)Special
				ruleThe administering authority shall apply paragraph (1) with
				respect to altered merchandise excluded from the merchandise description used
				in an outstanding order or finding, if such application is not inconsistent
				with the affirmative determination of the Commission on which the order or
				finding is
				based.
					.
			106.Perishable
			 agricultural products
				(a)Definition of
			 IndustriesSection 771(4)(A) of the
			 Tariff Act of 1930 (19 U.S.C.
			 1677(4)(A)) is amended by adding at the end the following: If the
			 Commission determines that an agricultural product has a short shelf life and
			 is a perishable product, the Commission shall treat the producers of the
			 product in a defined period or season as the domestic industry. If the
			 subheading under the Harmonized Tariff Schedules of the United States for an
			 agricultural product has a 6- or 8-digit classification based on the period of
			 time during the calendar year in which the product is harvested or imported,
			 such periods of time constitute a defined period or season for purposes of this
			 paragraph..
				(b)Determination of
			 InjurySection 771(7)(D) of the Tariff Act of 1930 (19 U.S.C. 1677(7)(D)) is
			 amended by adding at the end the following new clauses:
					
						(iii)In
				the case of an agricultural industry involving a perishable product with a
				short shelf life, if a request for seasonal evaluation has been made by the
				petitioners, the Commission shall consider the factors in subparagraph (C) on a
				seasonal basis during the period identified as relevant.
						(iv)In the case of
				agricultural products, partially picked or unpicked crops and abandoned acreage
				may be considered in lieu of other measures of capacity and capacity
				utilization.
						(v)The
				impact of other factors, such as weather, on agricultural production and
				producers shall not be weighed against the contribution of the imported subject
				merchandise to the condition of the domestic
				industry.
						.
				107.Export price and
			 constructed export priceSection 772(c)(2)(A) of the
			 Tariff Act of 1930 (19 U.S.C.
			 1677a(c)(2)(A)) is amended by inserting after duties the
			 following: (including any antidumping duties, any countervailing duties,
			 and those temporary duties that are proclaimed to provide import
			 relief).
			108.Drawback
			 adjustment in antidumping casesSection 772(c)(1)(B) of the Tariff Act of
			 1930 (19 U.S.C. 1677a(c)(1)(B)) is amended by inserting after United
			 States, the following: but only to the extent necessary to
			 offset import duties that have been paid on inputs used in the production of
			 subject merchandise sold in the home market,.
			109.Expedited
			 remedy where persistent dumping is presentSection 732(a)(2) of the Tariff Act of 1930
			 (19 U.S.C. 1673a(a)(2)) is amended—
				(1)by
			 striking subparagraph (A) and inserting the following:
					
						(A)Initiation of
				expedited investigationAn
				expedited antidumping duty investigation shall be initiated with respect to a
				particular class or kind of merchandise that is subject to an existing
				antidumping order within 20 days of the request of an interested party
				described in subparagraph (C), (D), (E), (F), or (G) of section 771(9), if the
				administering authority determines, from information available to it, that
				imports of such class or kind of merchandise have increased materially from an
				additional supplier country, as defined in subparagraph (C), during a period of
				90 days or during a longer period as determined by the administering authority
				to be appropriate. The request shall allege and present supporting information
				that such imports are occurring. The administering authority, in making a
				determination under this subparagraph, shall consider the public record of its
				investigation of imports of merchandise subject to the existing antidumping
				order.
						;
				(2)by striking
			 subparagraph (B) and inserting the following:
					
						(B)Increased
				materiallyThe administering
				authority shall consider imports of merchandise from an additional supplier
				country to have increased materially if such imports have increased by 15
				percent or more over the amount of such imports during a period of comparable
				duration preceding initiation of the antidumping investigation of imports of
				merchandise subject to the existing antidumping
				order.
						;
				and
				(3)by striking
			 subparagraph (D) and inserting the following:
					
						(D)Procedures and
				injury determinations for expedited investigations
							(i)The provisions of subsections (b)(3),
				(c)(4), (d), and (e) of this section, section 733 (b), (d), and (e), section
				734 (a), (b), (c), (d), (e), (f), (i), (k), and (l), and section 735 (a), (c),
				(d), and (e) shall apply to expedited investigations under this paragraph,
				except that the administering authority shall issue a preliminary determination
				within 90 days of receiving a request for an investigation under subparagraph
				(A).
							(ii)Not later than 45
				days after the date on which the request under subparagraph (A) is received by
				the administering authority, the Commission shall determine if there is a
				reasonable indication of material injury or threat of material injury as
				prescribed in section 733(a)(1).
							(iii)If the
				Commission makes an affirmative determination that there is a reasonable
				indication of material injury and the administering authority makes an
				affirmative final determination, the Commission shall make a final
				determination as prescribed in section 735(b)(1) before the later of—
								(I)the 120th day
				after the day on which the administering authority makes its affirmative
				preliminary determination under this subparagraph, or
								(II)the 45th day
				after the day on which the administering authority makes its affirmative final
				determination under section 735(a).
								(iv)The Commission
				shall make a determination under this subparagraph from reasonably available
				information (including public information on the administrative record of its
				investigation of imports of merchandise subject to the existing antidumping
				order).
							(v)An
				affirmative final determination shall not be made unless the Commission
				determines pursuant to the factors described in sections 735(b)(1) and 771(7)
				that an industry in the United States is materially injured, or threatened with
				material injury, by reason of imports of the subject merchandise and that
				imports of the subject merchandise are not
				negligible.
							.
				110.Countervailable
			 subsidy
				(a)Definition of
			 countervailable subsidySection 771(5)(E) of the Tariff Act of 1930
			 (19 U.S.C. 1677(5)(E)), as amended by this Act, is further amended by adding at
			 the end the following: If there is a reasonable indication that a
			 financial contribution by the provision of goods or services has distorted
			 prices for those goods or services in the country that is subject to the
			 investigation or review, or if data regarding such prices are otherwise
			 unavailable, then the administering authority shall measure adequacy of
			 remuneration by reference to data regarding prices for the same or a similar
			 good or service from outside the country that is subject to the investigation
			 or review. The administering authority shall adjust such data to the extent
			 practicable to reflect prevailing market conditions in that country. If there
			 is a reasonable indication that prices within a political subdivision,
			 dependent territory, or possession of a foreign country are distorted, or data
			 are not available, then the administering authority shall measure adequacy of
			 remuneration in that political subdivision, dependent territory, or possession
			 by reference to data from the most comparable area or region in which prices
			 are not distorted, regardless of whether it is in the same
			 country..
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to any
			 determination under section 705 or 751 of the Tariff Act of 1930 (19 U.S.C.
			 1671d, 1675) that is made on or after January 1, 2002, including published
			 determinations for which judicial or binational panel review has been initiated
			 or completed pursuant to section 516A of that Act (19 U.S.C. 1516a). To the
			 extent that the amendment made by subsection (a) may be relevant to any such
			 determination that has already been made, the administering authority shall
			 amend the determination and associated countervailing duty order to bring them
			 into compliance with the amendment made by subsection (a), and shall undertake
			 new administrative proceedings, if necessary, to do so.
				111.New shipper
			 review
				(a)Suspension of
			 the availability of bonds to new shippersClause (iii) of section 751(a)(2)(B) of the
			 Tariff Act of 1930 (19 U.S.C. 1675(a)(2)(B)(iii)) shall not be effective during
			 the 3-year period beginning on the date of the enactment of this Act.
				(b)Report on the
			 impact of the suspensionNot later than 2 years after the date of
			 the enactment of this Act, the Secretary of the Treasury, in consultation with
			 the Secretary of Commerce, the United States Trade Representative, and the
			 Secretary of Homeland Security, shall submit to the Committee on Finance of the
			 Senate and the Committee on Ways and Means of the House of Representatives a
			 report containing—
					(1)recommendations on
			 whether the suspension of the effectiveness of section 751(a)(2)(B)(iii) of the
			 Tariff Act of 1930 should be extended beyond the date provided in subsection
			 (a) of this section; and
					(2)assessments of the
			 effectiveness of any administrative measures that have been implemented to
			 address the difficulties giving rise to the suspension under subsection (a) of
			 this section, including—
						(A)problems in
			 assuring the collection of antidumping duties on imports from new shippers;
			 and
						(B)burdens imposed on
			 legitimate trade and commerce by the suspension of availability of bonds to new
			 shippers by reason of the suspension under subsection (a).
						(c)Report on
			 collection problems and analysis of proposed solutions
					(1)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of the Treasury, in consultation with the Commissioner of the Bureau of Customs
			 and Border Protection and the Secretary of Commerce, shall submit to the
			 Committee on Ways and Means of the House of Representatives and the Committee
			 on Finance of the Senate a report describing the major problems experienced in
			 the collection of duties, including fraudulent activities intended to avoid
			 payment of duties, with an estimate of the total amount of uncollected duties
			 for the previous fiscal year and a breakdown across product lines describing
			 the reasons duties were uncollected.
					(2)RecommendationsThe
			 report shall make recommendations on additional actions to address remaining
			 problems related to duty collections and, for each recommendation, provide an
			 analysis of how the recommendation would address the specific problem or
			 problems cited and the impact that implementing the recommendation would have
			 on international trade and commerce (including any additional costs imposed on
			 United States businesses and whether the implementation of the revision is
			 likely to violate any international trade obligations).
					112.Valuing freight
			 for inputs in nonmarket economy country antidumping calculationsSection 773(c)(3) of the Tariff Act of 1930
			 (19 U.S.C. 1677b(c)(3)) is amended—
				(1)in subparagraph
			 (C) by striking and at the end;
				(2)in subparagraph
			 (D) by striking the period at the end and inserting , and;
			 and
				(3)by adding at the
			 end the following:
					
						(E)transportation
				costs based upon the actual freight distances required to transport material
				inputs from the unaffiliated supplier or unaffiliated suppliers, or from the
				first unaffiliated supplier where the input is obtained from an affiliate, to
				the producer or exporter of the foreign like
				product.
						.
				113.Revocation of
			 nonmarket economy country status
				(a)Amendment of
			 definition of nonmarket economy countrySection
			 771(18)(C)(i) of the Tariff Act of 1930 (19 U.S.C. 1877(18)(C)(i)) is amended
			 by striking until revoked by the administering authority and
			 inserting until revoked by a resolution enacted consistent with section
			 113 of the Trade Law Reform Act of
			 2006.
				(b)Notification by
			 PresidentWhenever the administering authority makes a final
			 determination under section 771(18)(C)(i) of the Tariff Act of 1930 (19 U.S.C.
			 1877(18)(C)(i)) to revoke the determination that a foreign country is a
			 nonmarket economy country, the President shall notify the Committee on Ways and
			 Means of the House of Representatives and the Committee on Finance of the
			 Senate of that determination within 10 days after its publication in the
			 Federal Register.
				(c)Rules of House
			 of Representatives and SenateSubsections (c) through (i) of this
			 section are enacted by the Congress—
					(1)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate,
			 respectively, and as such they are deemed a part of the rules of each House,
			 respectively, but applicable only with respect to the procedure to be followed
			 in that House in the case of approval resolutions described in subsection (d)
			 of this section; and they supersede other rules only to the extent that they
			 are inconsistent therewith; and
					(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same manner
			 and to the same extent as in the case of any other rule of that House.
					(d)DefinitionFor
			 purposes of this section, the term approval resolution means only
			 a joint resolution of the two Houses of the Congress, the matter after the
			 resolving clause of which is as follows: That the Congress approves the
			 change of non-market economy status with respect to the products of _____
			 transmitted by the President to the Congress on _____., the first blank
			 space being filled in with the applicable country, and the second blank space
			 being filled with the appropriate date.
				(e)IntroductionWhen
			 a notification submitted under subsection (b) is transmitted to the House of
			 Representatives and the Senate, an approval resolution with respect to such
			 agreement shall be introduced (by request) in the House by the majority leader
			 of the House, for himself, or by Members of the House designated by the
			 majority leader of the House; and shall be introduced (by request) in the
			 Senate by the majority leader of the Senate, for himself, or by Members of the
			 Senate designated by the majority leader of the Senate.
				(f)Amendments
			 prohibitedNo amendment to an approval resolution shall be in
			 order in either the House of Representatives or the Senate; and no motion to
			 suspend the application of this subsection shall be in order in either House,
			 nor shall it be in order in either House for the Presiding Officer to entertain
			 a request to suspend the application of this subsection by unanimous
			 consent.
				(g)Period for
			 committee and floor consideration
					(1)In
			 generalExcept as provided in paragraph (2), if the committee or
			 committees of either House to which an approval resolution has been referred
			 have not reported it at the close of the 45th day after its introduction, such
			 committee or committees shall be automatically discharged from further
			 consideration of the bill or resolution and it shall be placed on the
			 appropriate calendar. A vote on final passage of the bill or resolution shall
			 be taken in each House on or before the close of the 15th day after the bill or
			 resolution is reported by the committee or committees of that House to which it
			 was referred, or after such committee or committees have been discharged from
			 further consideration of the bill or resolution. If prior to the passage by one
			 House of an approval resolution of that House, that House receives the same
			 approval resolution from the other House, then—
						(A)the procedure in
			 that House shall be the same as if no or approval resolution had been received
			 from the other House, but
						(B)the vote on final
			 passage shall be on the approval resolution of the other House.
						(2)Computation of
			 daysFor purposes of paragraphs (1) and (2), in computing a
			 number of days in either House, there shall be excluded any day on which that
			 House is not in session.
					(h)Floor
			 consideration in the House
					(1)Motion
			 privilegedA motion in the House of Representatives to proceed to
			 the consideration of an approval resolution shall be highly privileged and not
			 debatable. An amendment to the motion shall not be in order, nor shall it be in
			 order to move to reconsider the vote by which the motion is agreed to or
			 disagreed to.
					(2)Debate
			 limitedDebate in the House of Representatives on an approval
			 resolution shall be limited to not more than 20 hours, which shall be divided
			 equally between those favoring and those opposing the bill or resolution. A
			 motion further to limit debate shall not be debatable. It shall not be in order
			 to move to recommit an approval resolution or to move to reconsider the vote by
			 which an approval resolution is agreed to or disagreed to.
					(3)Motions to
			 postponeMotions to postpone, made in the House of
			 Representatives with respect to the consideration of an approval resolution,
			 and motions to proceed to the consideration of other business, shall be decided
			 without debate.
					(4)AppealsAll
			 appeals from the decisions of the Chair relating to the application of the
			 Rules of the House of Representatives to the procedure relating to an approval
			 resolution shall be decided without debate.
					(5)Other
			 rulesExcept to the extent specifically provided in the preceding
			 provisions of this subsection, consideration of an approval resolution shall be
			 governed by the Rules of the House of Representatives applicable to other bills
			 and resolutions in similar circumstances.
					(i)Floor
			 consideration in the Senate
					(1)Motion
			 privilegedA motion in the Senate to proceed to the consideration
			 of an approval resolution shall be privileged and not debatable. An amendment
			 to the motion shall not be in order, nor shall it be in order to move to
			 reconsider the vote by which the motion is agreed to or disagreed to.
					(2)Debate
			 limitedDebate in the Senate on an approval resolution, and all
			 debatable motions and appeals in connection therewith, shall be limited to not
			 more than 20 hours. The time shall be equally divided between, and controlled
			 by, the majority leader and the minority leader or their designees.
					(3)Control of
			 debateDebate in the Senate on any debatable motion or appeal in
			 connection with an implementing bill or approval resolution shall be limited to
			 not more than 1 hour, to be equally divided between, and controlled by, the
			 mover and the manager of the bill or resolution, except that in the event the
			 manager of the bill or resolution is in favor of any such motion or appeal, the
			 time in opposition thereto, shall be controlled by the minority leader or his
			 designee. Such leaders, or either of them, may, from time under their control
			 on the passage of an or approval resolution, allot additional time to any
			 Senator during the consideration of any debatable motion or appeal.
					(4)Other
			 motionsA motion in the Senate to further limit debate is not
			 debatable. A motion to recommit an approval resolution is not in order.
					114.Effective
			 dateExcept as otherwise
			 specifically provided by this title, the amendments made by this title shall
			 apply with respect to determinations made under title VII of the
			 Tariff Act of 1930 that—
				(1)are made with
			 respect to investigations initiated or petitions filed on or after the date of
			 the enactment of this Act; or
				(2)have not become
			 final as of such date of enactment.
				IISAFEGUARD
			 AMENDMENTS
			201.Amendments to
			 chapter 1 of title
			 II of the Trade
			 Act of 1974
				(a)Test for
			 Positive Adjustments to Import CompetitionSection 201(a) of the
			 Trade Act of 1974 (19 U.S.C. 2251(a))
			 is amended by striking be a substantial cause of serious injury, or the
			 threat thereof, and inserting cause or threaten to cause serious
			 injury.
				(b)Investigations
			 and DeterminationsSection 202 of such Act (19 U.S.C. 2252) is
			 amended—
					(1)in subsection
			 (b)(1)(A), by striking be a substantial cause of serious injury, or the
			 threat thereof, and inserting cause or threaten to cause serious
			 injury;
					(2)by amending
			 subsection (b)(1)(B) to read as follows:
						
							(B)For purposes of this section, the term
				cause refers to a cause that contributes significantly to serious
				injury, or the threat thereof, to the domestic industry but need not be equal
				to or greater than any other
				cause.
							;
					(3)in subsection
			 (c)—
						(A)by amending
			 paragraph (1)(A) to read as follows:
							
								(A)with respect to
				serious injury—
									(i)change in the
				level of sales, production, productivity, capacity utilization, profits and
				losses, and employment;
									(ii)the significant
				idling of productive facilities in the domestic industry;
									(iii)the inability of
				a significant number of firms to carry out domestic production operations at a
				reasonable level of profit; and
									(iv)significant
				unemployment or underemployment within the domestic
				industry;
									;
						(B)in paragraph
			 (1)(B)—
							(i)in
			 clause (iii) by striking ; and and inserting ,
			 and; and
							(ii)by
			 inserting after clause (iii) the following:
								
									(iv)foreign
				production capacity, foreign inventories, the level of demand in third country
				markets, and the availability of other export markets to absorb any additional
				exports;
				and
									;
							(C)by amending
			 paragraph (1)(C) to read as follows:
							
								(C)with respect to
				cause—
									(i)the rate, amount,
				and timing of the increase in imports of the product concerned in absolute and
				relative terms, including whether there has been a substantial increase in
				imports over a short period of time; and
									(ii)the share of the
				domestic market taken by increased
				imports.
									;
						(D)by redesignating
			 paragraphs (3) through (6) as paragraphs (5) through (8), respectively;
						(E)by striking
			 paragraph (2) and inserting the following:
							
								(2)In making
				determinations under paragraph (1)(A) and (B), if domestic producers internally
				transfer, including to affiliated persons as defined in section 771(33) of the
				Tariff Act of 1930, significant
				production of the article like or directly competitive with the imported
				article for the production of a downstream article and sell significant
				production of the article like or directly competitive with the imported
				article in the merchant market, then the Commission, in determining market
				share and the factors affecting financial performance set forth in paragraph
				(1)(A) and (B), shall focus primarily on the merchant market for the article
				like or directly competitive with the imported article.
								(3)In making
				determinations under subsection (b), the Commission shall—
									(A)consider the
				condition of the domestic industry over the course of the relevant business
				cycle, but may not aggregate the causes of declining demand associated with a
				recession or economic downturn in the United States economy into a single cause
				of serious injury or threat of injury; and
									(B)examine factors
				other than imports which may cause or threaten to cause serious injury to the
				domestic industry.
									The
				Commission shall include the results of its examination under subparagraph (B)
				in the report submitted by the Commission to the President under subsection
				(e).(4)In making
				determinations under subsection (b), the Commission shall consider whether any
				change in the volume of imports that has occurred since a petition under
				subsection (a) was filed or a request under subsection (b) was made is related
				to the pendency of the investigation, and if so, the Commission may reduce the
				weight accorded to the data for the period after the petition under subsection
				(a) was filed or the request under subsection (b) was made in making its
				determination of serious injury, or the threat
				thereof.
								;
				and
						(F)in paragraph (5),
			 as so redesignated—
							(i)by
			 striking and (B) and inserting , (B), and (C);
			 and
							(ii)by
			 striking be a substantial cause of serious injury, or the threat
			 thereof, and inserting cause or threaten to cause serious
			 injury;
							(4)in subsection
			 (d)—
						(A)in paragraph
			 (1)(A)(ii), by striking be, or likely to be a substantial cause of
			 serious injury, or the threat thereof, and inserting cause, or
			 be likely to cause, or threaten to cause, or be likely to threaten to cause,
			 serious injury;
						(B)in paragraph
			 (1)(C), in the matter following clause (ii), by striking a substantial
			 cause of serious injury, or the threat thereof, and inserting
			 causing or threatening to cause serious injury;
						(C)by amending
			 paragraph (2)(A) to read as follows:
							
								(2)(A)When a petition filed
				under subsection (a) or a request filed under subsection (b) alleges that
				critical circumstances exist and requests that provisional relief be provided
				under this subsection with respect to imports of the article identified in the
				petition or request, the Commission shall, not later than 45 days after the
				petition or request is filed, determine, on the basis of available information,
				whether—
										(i)there is clear evidence that
				increased imports (either actual or relative to domestic production) of the
				article are causing or threatening to cause serious injury to the domestic
				industry producing an article like or directly competitive with the imported
				article; and
										(ii)delay in taking action under this
				chapter would cause damage to that industry that would be difficult to
				repair.
										In making the
				evaluation under clause (ii), the Commission should consider, among other
				factors that it considers relevant, the timing and volume of the imports,
				including whether there has been a substantial increase in imports over a short
				period of time, and any other circumstances indicating that delay in taking
				action under this chapter would cause damage to the industry that would be
				difficult to repair.
								;
				and
						(D)in paragraph
			 (2)(D), by striking 30 and inserting 20.
						(c)Presidential
			 Determinations
					(1)Action by
			 presidentSection 203(a) of the Trade Act of 1974 (19 U.S.C. 2253(a)) is
			 amended—
						(A)in paragraph
			 (1)(A), by striking and provide greater economic and social benefits
			 than costs and inserting and will not have an adverse impact on
			 the United States clearly greater than the benefits of such
			 action;
						(B)in paragraph
			 (2)(F), by striking compensation; at the end of clause (iii) and
			 inserting the following: compensation, except that the President shall
			 give substantially greater weight to the factors set out in clause (i) than to
			 those set out in clauses (ii) and (iii);; and
						(C)by amending
			 paragraph (2)(I) to read as follows:
							
								(I)the potential for
				harm to the national security of the United States;
				and
								.
						(2)Implementation
			 of action recommended by commission(A)Section 203(c) of the
			 Trade Act of 1974 (19 U.S.C. 2253(c))
			 is amended by striking 90 and inserting
			 60.
						(B)Section 152(c)(1) of the
			 Trade Act of 1974 (19 U.S.C.
			 2192(c)(1)) is amended by striking not counting any day which is
			 excluded under section 154(b), and inserting counting all
			 calendar days in the case of a resolution described in subsection (a)(1)(A),
			 and not counting any day which is excluded under section 154(b) in the case of
			 a resolution described in subsection (a)(1)(B),.
						(d)Conforming
			 Amendments
					(1)Section
			 203(e)(6)(B) of the Trade Act of 1974
			 (19 U.S.C. 2253(e)(6)(B)) is amended by striking
			 substantially.
					(2)Section 264(c) of
			 the Trade Act of 1974 (19 U.S.C.
			 2354(c)) is amended by striking a substantial cause of serious injury or
			 threat thereof and inserting causing or threatening to cause
			 serious injury.
					(3)Section 154(b) of
			 the Trade Act of 1974 (19 U.S.C.
			 2194(b)) is amended by striking the matter that precedes paragraph (1) and
			 inserting the following:
						
							(b)The 60-day period
				referred to in section 203(c) and the 90-day period referred to in section
				407(c)(2) shall be computed by
				excluding—
							.
					IIIINTERNATIONAL
			 TRADE NEGOTIATIONS
			301.Negotiating
			 objectives regarding trade remedy lawsSection 2102(b)(14) of the Trade Act of 2002
			 (19 U.S.C. 3801(b)) is amended by adding at the end the following flush
			 sentence:
				
					In order to
				carry out subparagraph (A), the United States Trade Representative should
				refuse to agree to any proposal, whether in the context of a trade agreement
				entered into under the auspices of the World Trade Organization, or a free
				trade agreement with another country or group of countries, that would, either
				individually or in combination with other proposals, weaken existing United
				States trade remedy laws contained in title VII of the
				Tariff Act of 1930 or chapter 1 of
				title II of the Trade Act of 1974,
				including any proposal that would make obtaining relief under these provisions
				more difficult, uncertain, or costly for domestic industries to achieve or
				maintain over
				time.
					.
			302.Consultations
			 and assessments regarding trade AgreementsSection 2104(d)(3)(A) of the Trade Act of
			 2002 (19 U.S.C. 3804(d)(3)(A)) is amended—
				(1)in clause (i), by
			 striking and after the semicolon;
				(2)in clause (ii), by
			 striking the period and inserting a semicolon; and
				(3)by
			 adding after clause (ii) the following:
					
						(iii)with respect to
				each specific proposal that could require amendments to title VII of the
				Tariff Act of 1930 or chapter 1 of
				title II of the Trade Act of 1974,
				whether and to what extent the proposal would, either individually or in
				combination with other proposals, make obtaining relief under these provisions
				more difficult, uncertain, or costly for domestic industries to achieve or
				maintain over time; and
						(iv)for each specific
				proposal that the President reports would not (whether individually or in
				combination with other proposals) make obtaining relief under title VII of the
				Tariff Act of 1930 or chapter 1 of
				title II of the Trade Act of 1974
				more difficult, uncertain, or costly for domestic industries to achieve or
				maintain over time, a detailed explanation providing the basis for this
				conclusion.
						.
				303.Effective
			 dateThe amendments made by
			 this title take effect on the date of the enactment of this Act.
			IVCONGRESSIONAL
			 ADVISORY COMMISSION ON WTO DISPUTE SETTLEMENT
			401.Short
			 titleThis title may be cited
			 as the Congressional Advisory Commission on WTO Dispute Settlement
			 Act.
			402.Congressional
			 findings and purpose
				(a)FindingsThe
			 Congress finds the following:
					(1)The United States
			 joined the World Trade Organization as an original member with the goal of
			 creating an improved global trading system and providing expanded economic
			 opportunities for United States firms and workers.
					(2)The dispute
			 settlement rules of the WTO were created to enhance the likelihood that
			 governments will observe their WTO obligations.
					(3)These dispute
			 settlement rules help ensure that the United States can reap the full benefits
			 of its participation in the WTO.
					(4)Successful
			 operation of the WTO dispute settlement system was critical to congressional
			 approval of the Uruguay Round Agreements and is critical to continued support
			 by the United States for the WTO. In particular, it is imperative that dispute
			 settlement panels and the Appellate Body—
						(A)operate with
			 fairness and in an impartial manner;
						(B)strictly observe
			 the terms of reference and any applicable standard of review set forth in the
			 Uruguay Round Agreements; and
						(C)not add to the
			 obligations, or diminish the rights, of WTO members under the Uruguay Round
			 Agreements in violation of Articles 3.2 and 19.2 of the Dispute Settlement
			 Understanding.
						(5)An increasing
			 number of reports by dispute settlement panels and the Appellate Body have
			 raised serious concerns within the Congress about the ability of the WTO
			 dispute settlement system to operate in accordance with paragraph (4).
					(6)In particular,
			 several reports of dispute settlement panels and the Appellate Body have added
			 to the obligations and diminished the rights of WTO members, particularly under
			 the Agreement on Implementation of Article VI of the General Agreement on
			 Tariffs and Trade 1994, the Agreement on Subsidies and Countervailing Measures,
			 and the Agreement on Safeguards.
					(7)In order to come
			 into compliance with reports of dispute settlement panels and the Appellate
			 Body that have been adopted by the Dispute Settlement Body, the Congress may
			 need to amend or repeal statutes of the United States. In such cases, the
			 Congress must have a high degree of confidence that the reports are in
			 accordance with paragraph (4).
					(8)The Congress needs
			 impartial, objective, and juridical advice to determine the appropriate
			 response to reports of dispute settlement panels and the Appellate Body.
					(9)The United States
			 remains committed to the multilateral, rules-based trading system.
					(b)PurposeIt
			 is the purpose of this title to provide for the establishment of the
			 Congressional Advisory Commission on WTO Dispute Settlement to provide
			 objective and impartial advice to the Congress on the operation of the dispute
			 settlement system of the World Trade Organization.
				403.Establishment
			 of Commission
				(a)EstablishmentThere
			 is established a commission to be known as the Congressional Advisory
			 Commission on WTO Dispute Settlement (in this title referred to as the
			 Commission).
				(b)Membership
					(1)CompositionThe
			 Commission shall be composed of 5 members, all of whom shall be judges or
			 former judges of the Federal judicial circuits and shall be appointed by the
			 Speaker of the House of Representatives and the President pro tempore of the
			 Senate after considering the recommendations of the Chairman and ranking member
			 of the Committee on Finance of the Senate and the Chairman and ranking member
			 of the Committee on Ways and Means of the House of Representatives.
			 Commissioners shall be chosen without regard to political affiliation and
			 solely on the basis of each Commissioner’s fitness to perform the duties of a
			 Commissioner.
					(2)DateThe
			 appointments of the initial members of the Commission shall be made not later
			 than 90 days after the date of the enactment of this Act.
					(c)Period of
			 Appointment; Vacancies
					(1)In
			 generalMembers of the Commission shall each be appointed for a
			 term of 5 years, except that of the members first appointed, 3 members shall be
			 appointed for terms of 3 years.
					(2)Vacancies
						(A)In
			 generalAny vacancy on the Commission shall not affect its
			 powers, but shall be filled in the same manner as the original appointment was
			 made and shall be subject to the same conditions as the original
			 appointment.
						(B)Unexpired
			 termAn individual chosen to fill a vacancy shall be appointed
			 for the unexpired term of the member replaced.
						(d)Initial
			 MeetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
				(e)MeetingsThe
			 Commission shall meet at the call of the Chairperson.
				(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
				(g)Chairperson and
			 Vice ChairpersonThe Commission shall select a Chairperson and
			 Vice Chairperson from among its members.
				(h)FundingMembers
			 of the Commission shall be allowed travel expenses, including per diem in lieu
			 of subsistence at rates authorized for employees of agencies under subchapter I
			 of chapter 57 of title 5, United States Code, while away from their homes or
			 regular places of business in the performance of services for the
			 Commission.
				404.Duties of the
			 Commission
				(a)Advising
			 Congress on the Operation of the WTO Dispute Settlement System
					(1)In
			 generalThe Commission shall review—
						(A)all adverse
			 reports of dispute settlement panels and the Appellate Body which are—
							(i)adopted by the
			 Dispute Settlement Body; and
							(ii)the
			 result of a proceeding initiated against the United States by a WTO member;
			 and
							(B)upon the request
			 of the Committee on Ways and Means of the House of Representatives or the
			 Committee on Finance of the Senate—
							(i)any
			 adverse report of a dispute settlement panel or the Appellate Body—
								(I)which is adopted
			 by the Dispute Settlement Body; and
								(II)in which the
			 United States is a complaining party; or
								(ii)any
			 other finding which is contained in a report of a dispute settlement panel or
			 the Appellate Body that is adopted by the Dispute Settlement Body.
							(2)Scope of
			 reviewThe Commission shall advise the Congress in connection
			 with each adverse finding or other finding under paragraph (1) (B) only
			 whether—
						(A)the dispute
			 settlement panel or the Appellate Body, as the case may be—
							(i)exceeded its
			 authority or its terms of reference;
							(ii)added to the
			 obligations, or diminished the rights, of the United States under the Uruguay
			 Round Agreement which is the subject of the finding;
							(iii)acted
			 arbitrarily or capriciously, engaged in misconduct, or demonstrably departed
			 from the procedures specified for panels and the Appellate Body in the
			 applicable Uruguay Round Agreement; and
							(iv)deviated from the
			 applicable standard of review, including in antidumping, countervailing duty,
			 and other unfair trade remedy cases, the standard of review set forth in
			 Article 17.6 of the Agreement on Implementation of Article VI of the General
			 Agreement on Tariffs and Trade 1994; and
							(B)the finding is
			 consistent with the original understanding by the United States of the Uruguay
			 Round Agreement that is the subject of the finding as explained in the
			 statement of administrative action approved under section 101(a) of the Uruguay
			 Round Agreements Act (19 U.S.C. 3511(a)).
						(3)No
			 deferenceApplying the standards set forth in paragraph (2) does
			 not require deference to findings of law made by the dispute settlement panel
			 or the Appellate Body, as the case may be.
					(b)Determination;
			 Report
					(1)Determination
						(A)In
			 generalNot later than 150 days after the date on which the
			 Commission receives notice of a report or request under section 405(b), the
			 Commission shall make a written determination with respect to the matters
			 described in paragraph (2) of subsection (a), including a full analysis of the
			 basis for its determination. A vote by a majority of the members of the
			 Commission shall constitute a determination of the Commission, although the
			 members need not agree on the basis for their vote.
						(B)Dissenting or
			 concurring opinionsAny member of the Commission who disagrees
			 with a determination of the Commission or who concurs in such a determination
			 on a basis different from that of the Commission or other members of the
			 Commission, may write an opinion expressing such disagreement or concurrence,
			 as the case may be.
						(2)ReportThe
			 Commission shall promptly report the determinations described in paragraph
			 (1)(A) to the Committee on Ways and Means of the House of Representatives and
			 the Committee on Finance of the Senate. The Commission shall include with the
			 report any opinions written under paragraph (1)(B) with respect to the
			 determination.
					(c)Availability to
			 the PublicEach report of the Commission under subsection (b)(2),
			 together with the opinions included with the report, shall be made available to
			 the public.
				405.Powers of the
			 Commission
				(a)HearingsThe
			 Commission may hold a public hearing to solicit views concerning a report of a
			 dispute settlement panel or the Appellate Body described in section 404(a)(1),
			 if the Commission considers such hearing to be necessary to carry out the
			 purpose of this title. The Commission shall provide reasonable notice of a
			 hearing held pursuant to this subsection.
				(b)Information From
			 Interested Parties and Federal Agencies
					(1)Notice to
			 commission
						(A)Under section
			 404(a)(1)(A)The Trade
			 Representative shall advise the Commission not later than 5 business days after
			 the date the Dispute Settlement Body adopts a report of a panel or the
			 Appellate Body that is to be reviewed by the Commission under section
			 404(a)(1)(A).
						(B)Under section
			 404(a)(1)(B)The Committee on
			 Ways and Means or the Committee on Finance, as the case may be, may make and
			 notify the Commission of a request under section 404(a)(1)(B) not later than 1
			 year after the Dispute Settlement Body adopts the report that is the subject of
			 the request.
						(C)Reports adopted
			 prior to appointment of commissionWith respect to any report to
			 which section 404(a)(1)(B) applies and that is adopted before the date on which
			 the first members of the Commission are appointed under section 403(b)(2), the
			 Committee on Ways and Means or the Committee on Finance, as the case may be,
			 may make and notify the Commission of a request under section 404(a)(1)(B) with
			 respect to that report not later than 1 year after the date on which the first
			 members of the Commission are appointed under section 403(b)(2).
						(2)Submissions and
			 requests for information
						(A)In
			 generalThe Commission shall promptly publish in the Federal
			 Register notice of the notice received under paragraph (1) from the Trade
			 Representative, the Committee on Ways and Means, or the Committee on Finance,
			 as the case may be, along with notice of an opportunity for interested parties
			 to submit written comments to the Commission. The Commission shall make
			 comments submitted pursuant to the preceding sentence available to the
			 public.
						(B)Information from
			 federal agencies and departmentsThe Commission may also secure
			 directly from any Federal department or agency such information as the
			 Commission considers necessary to carry out the provisions of this title. Upon
			 the request of the chairperson of the Commission, the head of such department
			 or agency shall furnish the information requested to the Commission in a timely
			 manner.
						(3)Access to panel
			 and appellate body documents
						(A)In
			 generalThe Trade Representative shall make available to the
			 Commission all submissions and relevant documents relating to a report of a
			 panel or the Appellate Body described in section 404(a)(1), including any
			 information contained in such submissions identified by the provider of the
			 information as proprietary information or information designated as
			 confidential by a foreign government.
						(B)Public
			 accessAny document which the Trade Representative submits to the
			 Commission shall be available to the public, except information which is
			 identified as proprietary or confidential or the disclosure of which would
			 otherwise violate the rules of the WTO.
						(c)Assistance From
			 Federal Agencies; Confidentiality
					(1)Administrative
			 assistanceAny agency or department of the United States that is
			 designated by the President shall provide administrative services, funds,
			 facilities, staff, or other support services to the Commission to assist the
			 Commission with the performance of the Commission’s functions.
					(2)ConfidentialityThe
			 Commission shall protect from disclosure any document or information submitted
			 to it by a department or agency of the United States which the agency or
			 department requests be kept confidential. The Commission shall not be
			 considered to be an agency for purposes of section 552 of title 5, United
			 States Code.
					406.Report by
			 United States Trade Representative
				(a)In
			 generalNot later than 90
			 days after the third instance in which the Commission, under section 402(a)(2),
			 advises Congress in the affirmative with respect to one or more actions
			 specified in section 402(a)(2)(A), the United States Trade Representative shall
			 submit to the congressional committees specified in subsection (c) a report
			 detailing a course of action for reforming the WTO dispute settlement process
			 so as to ensure that dispute settlement panels and the Appellate Body do not
			 take actions specified in section 402(a)(2)(A).
				(b)Follow-up
			 reportsOnce the United States Trade Representative submits to
			 the congressional committees a report under subsection (a), the United States
			 Trade Representative shall thereafter submit to those committees, not less
			 frequently than once every six months, a report detailing the progress made
			 with respect to reforming the WTO dispute settlement process (as described in
			 subsection (a)).
				(c)Specified
			 committeesThe committees referred to in subsection (a) are the
			 Committee on Ways and Means of the House of Representatives and the Committee
			 on Finance of the Senate.
				407.DefinitionsIn this title:
				(1)Adverse
			 findingThe term adverse finding means—
					(A)in a proceeding of
			 a panel or the Appellate Body that is initiated against the United States, a
			 finding by the panel or the Appellate Body that any law or regulation of, or
			 application thereof by, the United States, or any State, is inconsistent with
			 the obligations of the United States under a Uruguay Round Agreement (or
			 nullifies or impairs benefits accruing to a WTO member under such an
			 Agreement); or
					(B)in a proceeding of
			 a panel or the Appellate Body in which the United States is a complaining
			 party, any finding by the panel or the Appellate Body that a measure of the
			 party complained against is not inconsistent with that party’s obligations
			 under a Uruguay Round Agreement (or does not nullify or impair benefits
			 accruing to the United States under such an Agreement).
					(2)Appellate
			 bodyThe term Appellate Body means the Appellate
			 Body established by the Dispute Settlement Body pursuant to Article 17.1 of the
			 Dispute Settlement Understanding.
				(3)Dispute
			 settlement bodyThe term Dispute Settlement Body
			 means the Dispute Settlement Body established pursuant to the Dispute
			 Settlement Understanding.
				(4)Dispute
			 settlement panel; panelThe terms dispute settlement
			 panel and panel mean a panel established pursuant to
			 Article 6 of the Dispute Settlement Understanding.
				(5)Dispute
			 settlement understandingThe term Dispute Settlement
			 Understanding means the Understanding on Rules and Procedures Governing
			 the Settlement of Disputes referred to in section 101(d)(16) of the Uruguay
			 Round Agreements Act (19 U.S.C. 3511(d)(16)).
				(6)Terms of
			 referenceThe term terms of reference has the
			 meaning given such term in the Dispute Settlement Understanding.
				(7)Trade
			 representativeThe term Trade Representative means
			 the United States Trade Representative.
				(8)Uruguay round
			 agreementThe term Uruguay Round Agreement means any
			 of the Agreements described in section 101(d) of the Uruguay Round Agreements
			 Act.
				(9)United States
			 personThe term United States person means—
					(A)a United States
			 citizen or an alien admitted for permanent residence into the United States;
			 and
					(B)a corporation,
			 partnership, or other legal entity organized under the laws of the United
			 States or of any State, the District of Columbia, or any commonwealth,
			 territory, or possession of the United States.
					(10)World trade
			 organization; wtoThe terms World Trade Organization
			 and WTO mean the organization established pursuant to the WTO
			 Agreement.
				(11)WTO
			 agreementThe term WTO Agreement means the Agreement
			 Establishing the World Trade Organization entered into on April 15,
			 1994.
				(12)WTO
			 memberThe term WTO member has the meaning given
			 that term in section 2(10) of the Uruguay Round Agreements Act (19 U.S.C.
			 3501(10)).
				408.Effective
			 dateThis title shall take
			 effect on the date of the enactment of this Act.
			VSTEEL
			 IMPORT LICENSING AND MONITORING
			501.Maintenance and
			 expansion of steel import licensing and monitoring program
				(a)Maintenance of
			 ProgramThe steel import licensing and monitoring program
			 established by the Secretary of the Treasury and the Secretary of Commerce
			 pursuant to the Memorandum signed by the President on March 5, 2002 (67 Fed.
			 Reg. 10593 through 10597) (pursuant to the authority of the President under
			 section 203(g) of the Trade Act of 1974), shall, notwithstanding any other
			 action taken by the President under section 203 of the Trade Act of 1974
			 concerning the steel products described in the Memorandum, remain in effect and
			 be established by the Secretary of Commerce as a permanent program.
				(b)Expansion of
			 program
					(1)In
			 generalIn carrying out the program in accordance with subsection
			 (a), the Secretary of the Treasury and the Secretary of Commerce shall expand
			 the program to include all iron and steel, and all articles of iron or steel,
			 described in paragraph (2). The import and licensing data made available to the
			 public as part of this program shall be released based upon classifications at
			 the tenth digit level of the Harmonized Tariff Schedule of the United
			 States.
					(2)Iron and steel
			 describedThe iron and steel,
			 and articles of iron or steel, referred to in subparagraph (A) are the iron and
			 steel, and articles of iron or steel, contained in the following headings and
			 subheadings of the Harmonized Tariff Schedule of the United States:
						(A)Each of the
			 headings 7206 through 7229 (relating to mill products).
						(B)Each of the
			 headings 7301 through 7307 (relating to rails, structurals, pipe and tubes, and
			 fittings and flanges).
						(C)Heading 7308
			 (relating to fabricated structurals).
						(D)Subheading
			 7310.10.00 (relating to barrels and drums).
						(E)Heading 7312 (relating to strand and
			 rope).
						(F)Heading 7313.00.00
			 (relating to barbed and fence wire).
						(G)Headings 7314, 7315, and 7317.00 (relating
			 to fabricated wire).
						(H)Heading 7318 (relating to industrial
			 fasteners).
						(I)Heading 7326
			 (relating to fence posts).
						(c)Additional
			 AuthorityThe Secretary of
			 the Treasury and the Secretary of Commerce are hereby authorized and directed
			 to take such actions as are necessary—
					(1)to maintain the
			 program described in subsection (a) in accordance with such subsection;
			 and
					(2)to expand, as
			 necessary and appropriate, such program in accordance with subsection
			 (b).
					VIMISCELLANEOUS
			 PROVISIONS
			601.ConstructionThe amendments made by this Act shall not be
			 construed to create any inference with respect to the interpretation of the
			 provisions of law amended by this Act as such provisions were in effect before
			 the enactment of this Act.
			602.Application to
			 goods from Canada and MexicoPursuant to section 1902 of the North
			 American Free Trade Agreement and section 408 of the North American Free Trade
			 Agreement Implementation Act, the amendments made by this Act shall apply to
			 goods from Canada and Mexico.
			603.Participation
			 in WTO panel proceedings
				(a)In
			 generalIf the United States
			 Trade Representative, in proceedings before a dispute settlement panel or the
			 Appellate Body of the WTO, seeks—
					(1)to enforce United
			 States rights under a multilateral trade agreement, or
					(2)to defend a
			 challenged action or determination of the United States Government,
					a private
			 United States person that is supportive of the United States Government's
			 position before the panel or Appellate Body and that has a direct economic
			 interest in the panel's or Appellate Body's resolution of the matters in
			 dispute shall be permitted to participate in consultations and panel
			 proceedings. The Trade Representative shall issue regulations, consistent with
			 subsections (b) and (c), ensuring full and effective participation by any such
			 private person.(b)Access to
			 informationThe United States
			 Trade Representative shall make available to persons described in subsection
			 (a) all information presented to or otherwise obtained by the Trade
			 Representative in connection with a WTO dispute settlement proceeding. The
			 United States Trade Representative shall promulgate regulations implementing a
			 protective order system to protect information designated by the submitting
			 member as confidential.
				(c)Participation in
			 panel processUpon request from a person described in subsection
			 (a), the United States Trade Representative shall—
					(1)consult in advance
			 with such person regarding the content of written submissions from the United
			 States to the WTO panel concerned or to the other member countries
			 involved;
					(2)include, if
			 appropriate, such person or its appropriate representative as an advisory
			 member of the delegation in sessions of the dispute settlement panel;
					(3)allow such special
			 delegation member, if such member would bring special knowledge to the
			 proceeding, to appear before the panel, directly or through counsel, under the
			 supervision of responsible United States Government officials; and
					(4)in proceedings
			 involving confidential information, allow the appearance of such person only
			 through counsel as a member of the special delegation.
					(d)DefinitionsIn
			 this section:
					(1)Appellate
			 BodyThe term Appellate Body means the Appellate
			 Body established under Article 17.1 of the Dispute Settlement
			 Understanding.
					(2)Dispute
			 settlement panel; panelThe terms dispute settlement
			 panel and panel mean a panel established pursuant to
			 Article 6 of the Dispute Settlement Understanding.
					(3)Dispute
			 Settlement UnderstandingThe term Dispute Settlement
			 Understanding means the Understanding on Rules and Procedures Governing
			 the Settlement of Disputes referred to in section 101(d)(16) of the Uruguay
			 Round Agreements Act.
					(4)United States
			 personThe term United States person means—
						(A)a United States
			 citizen or an alien admitted for permanent residence into the United States;
			 and
						(B)a corporation,
			 partnership, or other legal entity organized under the laws of the United
			 States or of any State, the District of Columbia, or any commonwealth,
			 territory, or possession of the United States.
						(5)WTOThe
			 term WTO means the organization established pursuant to the WTO
			 Agreement.
					(6)WTO
			 AgreementThe term WTO Agreement means the Agreement
			 Establishing the World Trade Organization entered into on April 15,
			 1994.
					
